Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and remarks, filed on 4/12/22, have overcome all of the previously relied upon prior art rejections and the 112(d) rejection.  However, further search has led to new prior art rejections, which are described below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2005/0233169).
Claims 1-3, 5, and 6: Seo et al. teaches the compound 
    PNG
    media_image1.png
    180
    211
    media_image1.png
    Greyscale
.  This compound anticipates Formula 1-2C of claim 1 with variable c1 equal to 3, variable R1 equal to hydrogen, variable c2 equal to 4, variable R2 equal to hydrogen, variables D1a and D1b equal to a group satisfying formula 2 with variable a1 equal to zero, variable X1 equal to a single bond, variables A1 and A2 equal to a C6 carbocyclic group (benzene group), variables c3 and c4 equal to 4, variables R3 and R4 equal to hydrogen, and variable Ar1 equal to a C12 heteroaryl group (carbazolyl group).  The compound shown above is employed as a host material in an emission layer of an organic electroluminescent device which comprises an ITO anode, a hole injection layer, a hole transport layer, an emission layer comprising the compound shown above and a phosphorescent dopant (Firpic), an electron transport layer, an electron injection layer, and an Al cathode (paragraphs 0059-0062).  The employment of the compound above in the manner taught by Seo et al. anticipates all of the device limitations of claims 1-3 and 5.  Further, the phosphorescent dopant Firpic anticipates the limitations of Formula 401 of claim 6.
Claims 9, 11 and 12: The compound taught by Seo et al. above anticipates all of the limitations of Formula 1-2C with all variable assignments being the same as in claim 1, as described above.  Additionally, the carbazolyl group assigned as variable Ar1 anticipates formula 5-5 of claim 11 with variable c4 equal to 4, and variables Z31 and Z32 equal to hydrogen.  Further, the carbazoyl group assigned as variable Ar1 anticipates formula 6-25 of claim 12.
Claims 14-16: In the compound taught by Seo et al., variables D1a and D1b are equal to a carbazolyl group, thereby anticipating claim 14.  The carbazolyl groups as variables D1a and D1b also anticipate all of the limitations of Formula 2-1 of claim 15 and Formula 2-2 of claim 16.

Claims 1, 2, 5, 7, 9-12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiwara et al. (JP 2015-053476).
Ogiwara et al. teaches compound EB7, which has the structure 
    PNG
    media_image2.png
    127
    176
    media_image2.png
    Greyscale
.  In paragraph 0264 of Ogiwara et al., the above compound is employed in an organic electroluminescent device comprising an ITO anode, a hole injection layer (HI1), a first hole transport layer (HT1), a second hole transport layer (HT2), an electron blocking layer comprising the above compound (EB7), an emission layer comprising a host material and an dopant material (H3:EM-1), a hole blocking layer (HB1), an electron transport layer (ET2), an electron injection layer (LiF), and an Al cathode.  The compound above anticipates Formula 1-2B of claim 1 with variable c1 equal to 3, variable R1 equal to hydrogen, variable c2 equal to 4, variable R2 equal to hydrogen, variables D1a and D1b equal to a group satisfying formula 2 with variable a1 equal to zero, variable X1 equal to a single bond, variables A1 and A2 equal to a C6 carbocyclic group (benzene group), variables c3 and c4 equal to 4, variables R3 and R4 equal to hydrogen, and variable Ar1 equal to a C12 heteroaryl group (dibenzofuranyl group).  The employment of compound EB7 in the manner described above anticipates all of the device limitations of claims 1, 2, 5, and 7.  Additionally, compound EB7 anticipates the heterocyclic compound of claim 9 with all variable assignments being the same as claim 1 described above.  In compound EB7, variable Ar1 is a dibenzofuranyl group which is one of the groups recited in the Markush group of claim 10, and also anticipates formula 5-1 of claim 11 and formula 6-3 of claim 12.  Variables D1a and D1b in compound EB7 are both carbazolyl groups which anticipate claim 14, 15, and formula 2-2 of claim 16.  Last, compound EB7 anticipates claim 19 as it satisfies formula 1-2B with Ar1 being equal to formula 6-3.

Claims 1, 2, 9, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2021/0280793).
Claim 1: Yoon et al. teaches organic light-emitting diodes and devices which are comprised of an anode, an organic layer comprising a hole transport region, an emission layer, an electron transport region, and a cathode.  Included in the compounds taught by Yoon et al. as a material to be employed in a hole-blocking layer are compounds E11 and E12, whose structures are shown on pages 51 and 52.  As applied to claim 1, compound E11 and E12 satisfy formula 1-2C with D1a and D1b being equal to a group satisfying formula 2 with variable X1 being equal to a single bond, variable a1 being equal to zero, rings A1 and A2 being equal to benzene, variables c3 and c4 being equal to 4, and variables R3 and R4 being equal to hydrogen.  Additionally, variables c1 and c2 are equal to 3 and 4, respectively and all R1 and R2 are equal to hydrogen.  Last, variable Ar1 is selected from a substituted C4 heteroaryl group (pyrimidine) bearing phenyl and biphenyl groups (compound E11) or phenyl groups (compound E12).  Employing any one of the explicitly taught compounds E1 through E21 as a hole-blocking material is at once envisaged which satisfies all of the device limitations of claims 1 and 2.
Claim 9: Compounds E11 and E12 anticipate the limitations of formula 1-2C of claim 9, as described in the rejection of claim 1 above.
Claim 10: In compound E12, variable Ar1 is selected from a pyrimidinyl group which is substituted by two phenyl groups, which anticipates claim 10.
Claims 14-16: In compounds E11 and E12, variable Ar1 is a carbazole group bonded via the carbazolyl nitrogen atom and has the formula 2-2, thereby anticipating claims 14-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2005/0233169), as applied to claim 1 above.
While Seo et al. does not explicitly teach an organic light-emitting device which emits blue light having a wavelength of maximum emission between about 390 nm and about 440 nm, it would have been obvious to one having ordinary skill in the art to have employed a phosphorescent dopant which emits blue light within the range of claim 4 given the overall teachings of Seo et al.  Specifically, the organic light-emitting devices taught by Seo et al. are comprised of a compound which satisfies formula 1 which is employed as a host material in an emission layer comprising the blue dopant Firpic.  One having ordinary skill in the art understands that other blue phosphorescent dopants could readily be employed as a dopant material in the manner taught by Seo et al., including blue dopant materials which emit light within the wavelength range of about 390 nm to about 440 nm.  Blue light emission, as it is understood in the art, typically has a wavelength of emission which includes the 390-440 nm range of claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2021/0280793), as applied to claim 2 above.
Yoon et al. teaches an organic light-emitting devices which satisfies the limitations of claims 1 and 2, as described above.  Additionally, Yoon et al. teaches that the electron transport region may include a silyl-substituted phosphine oxide-containing compound (TSPO1) as taught in paragraph 0081.  The preparation of an organic light-emitting device which is comprised of a compound E11 or E12 in a hole-blocking layer and the compound TSPO1 employed in an electron transport region would have been obvious to one having ordinary skill in the art given the teachings of Yoon et al.  Such a device would satisfy all of the limitations of claim 8.

Allowable Subject Matter
Claim 20 is allowed for reasons already of record.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766